department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend org organization name org address dear date xx date address address uil person to contact identification_number contact telephone number in reply refer to te_ge review staff ein this is our final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made because for the year s of the examination you were not operated as an insurance_company within the meaning of sec_501 of the internal_revenue_code your exempt status is revoked effective january 20xx you properly signed form 6018-a consent to proposed action agreeing to this action because this case involves exemption under sec_501 you cannot contest the adverse determination in a declaratory_judgment action under sec_7428 you can however contest the revocation of exempt status in the context of any related deficiency case involving adjustments that flow from the loss of exemption thus you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court from any deficiency_notice issued in this case or a related case after satisfying procedural and jurisdictional requirements you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years you have properly filed the 1120-pc federal tax returns for the tax period s shown above with the ogden service_center file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely yours vicki l hansen acting director eo examinations commerce street dallas tx schedule number or exhibit ‘ form 886-a explanations of items name of taxpayer rev date tax identification_number 20xx year period ended org legend org organization name county motto motto issue xx date xyz state address address county co-1 company cpa cpa whether org hereinafter the org meets the new requirements for tax-exempt status under irc c as described in the pension funding equity act of facts org was originally incorporated in the xyz on march 19xx under the name org the corporation operates under the laws of the xyz as enacted by the general assembly may 18xx chapter section inclusive general statutes to _ subject the primary purpose of org is to reduce the minimum cost of insurance to members the secretary of state of the on june 19xx of xyz certified the articles of incorporate in accordance with amended articles of incorporation were filed with the xyz department of insurance on january 19xx changing the name of org to org org also filed an article of amendment on april 20xx again changing the name to org with its principal_place_of_business located in city county xyz the amendment also changed the membership requirement to add additional_member territories of county and county the primary purpose of org remained unchanged from its original purpose specifically org is authorized to transact the business of motto of xyz in the internal_revenue_service records reveal that the latest ruling letter issued to org granting exemption under sec_501 as a small insurance_company is dated june 19xx org is required to file annual information_return form_990 and employment_tax returns form sec_941 and the form_990 return filed for the year ended december 20xx was examined by te_ge city post of duty during the initial inspection of the form_990 for 20xx it was noted that org accurately reported being exempt under sec_501 on line j in the heading of the return on its form_990 return filed for the years ended december 20xx org reported the following sources of income 20xx form 886-a catalog number 20810w page 10f6 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit i form 886-a explanations of items rev date name of taxpayer tax identification_number 20xx year period ended org dollar_figure -0- gifts grants and contributions program service revenue membership dues assessments interest of savings and investments dividends and interest from securities gain from sale of assets other income totals _-0-_ dollar_figure during the examination of the 20xx form_990 it was determined that the primary activity of org is to insure property such as rural buildings personal residences farm property farm equipment and rural commercial buildings owned by its members org insures such property from losses primarily due to fire windstorm theft and vandalism org operates a self-funded insurance program that insures property of members in county county county county county and county counties in the xyz org maintains an office located at address city xyz the office is operated by a staff of approximately eight employees staff positions included a bookkeeper clerical support receptionist and four insurance agents and adjusters org requires all purchasers of insurance to complete a formal application process each policyholder is considered a member of the corporation and has one vote at each membership meeting premiums are collected at time of sale of new policies and upon renewal of annual and five year policies premiums are invested and accumulated until claims are received from policyholders during 20xx org earned premium income of dollar_figure and insured policies with a total value face of dollar_figure a portion of its risks to ceded to co-1 an unrelated third party insurance_company claims are reported by policyholders directly to org org assigns claims to an adjuster for investigation and collection of information when claims are settled the policyholder is required to execute a release and settlement of claim and then funds are disbursed to settle the claim during 20xx org settled claims for losses due primarily to fire and windstorm in the amount of dollar_figure org did not recover any of its risk under the aggregate excess loss reinsurance agreement with co-1 there is no evidence of any other activities conducted by the corporation the examination also revealed that the actual income and expense items shown on the 20xx form_990 were accurately reported in total however the manner in which that income items was reported did accurately reflect the financial position of org in particular certain income on the return was reported as membership dues and assessments when it actually represented premiums collected from policyholders such amounts should have been reported as program service revenue on the form_990 as indicated by the instructions to the return for line part i therefore the actual sources of income for tax_year ended december 20xx is summarized below 20xx form 886-a catalog number 20810w page of 6____ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items tax identification_number year period ended a form rev date name of taxpayer org 20xx dollar_figure -0- gifts grants and contributions program service revenue membership dues assessments interest of savings and investments dividends and interest from securities gain from sale of other income totals dollar_figure since more than half of its business during the year involved the insuring of insurance or reinsuring of insurance risks org is operated as an insurance_company as described in subchapter_l of the internal_revenue_code however org does not qualify for tax-exempt status under sec_501 for the tax_year ended december 20xx because gross_receipts exceeded the dollar_figure limitation described in notice_2006_42 i r b date law prior_law lr c sec_501 provides that certain entities are exempt from taxation included in these entities are i nsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure sec_501 if an entity is a part of a consolidated_group all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of sec_501 the prior_law was effective for tax years beginning after date through date the effective date of the pension funding equity act of current law for tax years beginning after date an organization must meet the following two-part test to qualify for exemption under sec_501 gross_receipts for the year may not exceed dollar_figure and premiums must be more than of the organization’s total gross_receipts mutual insurance_companies must meet either the above test or the following alternative test gross_receipts for the year may not exceed dollar_figure and premiums must be more than of the organization’s total gross_receipts form 886-a catalog number 20810w page 3o0f6__ publish no irs gov department of the treasury-internal revenue service ‘ schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended 20xxx name of taxpayer org the alternative test for a mutual_insurance_company does not apply if an employee of the company or a member of the employee’s family as defined in sec_2032a is an employee of another company exempt from tax or would be exempt under sec_501 if an organization is in a receivership liquidation or similar proceeding under the supervision of a state court on date the new law applies to taxable years beginning after the date such proceeding ends or date whichever is earlier government’s position internal_revenue_code sec_501 originally referred only to certain mutual insurance_companies or associations other than life or marine the tax_reform_act_of_1986 tra-86 eliminated the distinction between small_mutual insurance_companies and other small insurance_companies and extended exemption under sec_501 to all eligible small insurance_companies whether stock or mutual tra also changed the nature of the ceiling_amount for tax exemption from certain gross_receipts to direct or net written premiums the ceiling_amount was changed from dollar_figure to dollar_figure therefore under tra to qualify for exemption as a small insurance_company the direct or net written premiums received by an organization could not exceed dollar_figure for a taxable_year the requirements established under tra posed serious problems for the service because the requirements did not place any limitation of the amount of investment_income small insurance_companies could earn many taxpayers and tax professionals took advantage of the tax-exempt treatment allowed to small insurance_companies by contributing highly appreciated income producing assets to the tax-exempt organizations the assets produced substantial investment_income that was not taxed due to the tax-exempt status of the small insurance_companies congress intended to curb this loophole in the law by including language in section of the pension funding act of which one again changed the requirements for tax-exempt status for small property and casualty insurance_companies on date president bush signed h_r the pension funding equity act of p l one purpose of the legislation was to tighten the rules for property and casualty insurance_companies to qualify as tax-exempt under sec_501 of the code or to elect to be taxed only on their investment_income the bill contained the following comments from the conference_report the limitation to mutual companies and the limitation on employees are intended to address the conferees’ concern about the inappropriate use of tax-exempt insurance_companies to shelter investment_income including in the case of companies with gross_receipts under dollar_figure it is intended that the provision not permit the use of small companies with common owners or employees to shelter investment_income for the benefit of such owners or employees the new legislation amended sec_501 for tax years beginning after date the new law replaced the written premiums test with a gross_receipts and percentage of premiums test form 886-a catalog number 20810w page of6___ publish no irs gov department of the treasury-internal revenue service a f gov janaenie54 orm explanations of items schedule number or exhibit tax identification_number year period ended name of taxpayer org 20xx the new law placed an overall_limitation on the amount of gross_receipts small insurance_companies could earn for each taxable_year therefore for years beginning after date small insurance_companies could not have gross_receipts in excess of dollar_figure to qualify for tax-exempt status under sec_501 in addition of its total gross_receipts more than must be derived from premium income the facts present in this case clearly demonstrate that org does not meet the new requirements for tax-exempt status under sec_501 because its gross_receipts for 20xx exceed the dollar_figure limitation imposed by the new law furthermore the corporation also failed to meet the new requirements for exemption under sec_501 for 20xx and form 1120-pc was filed by company on a timely basis during the audit gross_receipts were calculated based on notice_2006_42 as follows 20xkxk gross_receipts program service revenue assessments premiums survey fees insurance tax fees retained total program service revenue interest and dividends gain on sale of securities gross_receipts per audit notice do gross_receipts exceed the dollar_figure limitation of gross_receipts premiums from insurance are premiums more than of gross_receipts do gross_receipts exceed the dollar_figure limitation of gross_receipts premiums from insurance are premiums more than of gross_receipts qualification status return required yes yes yes yes taxable corp 1120-pc the principal and alternative gross_receipts tests consist of two parts org must satisfy both parts of the dollar_figure gross_receipts_test or the dollar_figure alternative test the dollar_figure or dollar_figure gross_receipts limitation permitted for small insurance_companies in this case org does not meet either once org form 886-a catalog number 20810w paae of publish no irs aov department of the treasurv-internal revenue service schedule number or exhibit form 886-a explanations of items rev date tax identification_number year period ended name of taxpayer org 20xxx failed to dollar_figure and dollar_figure gross_receipts limitations premium percentage component of the principal and alternative tests is moot based on the above analysis it is determined that org was properly recognized as a tax-exempt mutual_insurance_company for years prior to december 20xx however due to the change in law org no longer qualifies for tax-exempt status for the tax_year ended december 20xx because it is not operated as a small insurance_company since its gross_receipts for the year exceed the limitations imposed by the pension fund equity act of as such it is recommended that org’s tax-exempt status under sec_501 be revoked effective january 20xx taxpayer’s position form_5701 notice of proposed_adjustment was mailed to org’s representative cpa on may 20xx the purpose of the form_5701 was to explain the change in law applicable to small tax-exempt insurance_companies and to explain the nature of the proposed revocation of tax-exempt status effective january 20xx the issue was also discussed with cpa during a phone call held on june 20xx cpa verbally agreed that org did not qualify for tax-exempt status under sec_501 for the 20xx tax_year because its gross_receipts exceed the dollar_figure limitation described in notice_2006_42 the form_5701 will be completed confirming the agreement with the proposed revocation action on described in the preliminary report the form_5701 was signed by the service received a signed form_5701 agreeing with the proposed revocation issue cpa on 20xx conclusion a org is an insurance_company pursuant to subchapter_l of the code for the taxable_year ended december 20xx b although org is an insurance_company pursuant to subchapter_l of the code it does not qualify as a tax- exempt small insurance_company because its gross_receipts exceeded the new limitations imposed under sec_501 of the internal_revenue_code as described in the pension funding equity act of and notice_2006_42 c therefore revocation of org’s tax-exempt under sec_501 is proposed effective january 20xx d org is required to file an income_tax return form 1120-pc for the tax_year ended december 20xx form 886-a catalog number 20810w page of 6____ publish no irs gov department of the treasury-internal revenue service date date org address te_ge division golden gate avenue stop san francisco ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v
